Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/20 was  considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 8-11, 13-15, 18-21 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,517,126. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of U.S. Patent No. 10,517,126 by eliminating the limitation “wherein utilizing the stored security information further comprises: at the user-operated communication device: i) receiving a message from an authentication server in response to the user-operated communication device requesting to establish the second communication session with the second wireless access point; ii) in response to the message, communicating a unique identifier value derived from the stored security information in a response communication through the second wireless access point to the authentication server; and iii) receiving network access through the second wireless access point”.
Limitations of Instant Application
Limitations of 10,517,126
1. A method comprising: via security information, establishing a wireless connection between a 5 mobile communication device and a first wireless access point associated with a first wireless network service provider; identifying presence of a second wireless access point associated with a second private wireless network service provider; and via the security information, connecting the mobile communication device 10 to the second wireless access point associated with the second wireless network service provider.
1. A method comprising: via computer processing hardware in a user-operated communication device operated in a wireless network, performing operations of: storing security information generated during an association in which the user-operated communication device establishes a first communication session between the user-operated communication device and a first wireless access point in the wireless network, the first wireless access point operated by a first private wireless network service provider; identifying presence of a second wireless access point operated by a second private wireless network service provider; and utilizing the stored security information, which was previously used to connect the user-operated communication device to the first wireless access point, to wirelessly connect the user-operated communication device to the second wireless access point via a second communication session
3. The method as in claim 1 further comprising: via communications from the second wireless access point, detecting that the second private wireless network service provider provides wireless access to subscribers of the first private wireless network service provider.
2. The method as in claim 1, wherein identifying presence of the second wireless access point includes: at the user-operated communication device, receiving notification from the second wireless access point, the notification indicating that the second private wireless network service provider provides wireless access to subscribers of the first private wireless network service provider.
4, The method as in claim 1 further comprising: prior to connecting the mobile communication device to the second wireless access point, receiving a message from the second wireless access point, the message indicating that the second wireless access point provides services on behalf of the first private wireless network service provider, the message indicating an identity and availability of the second wireless access point; and via the received message, detecting that the second wireless access point is available to provide wireless connectivity to the mobile communication device.
3. The method as in claim 1 further comprising: receiving a message from the second wireless access point, the message indicating that the second wireless access point provides services on behalf of the second private wireless network service provider, the message indicating an identity and availability of the second wireless access point; and processing the received message to identify that the second wireless access point is available to provide wireless connectivity to the user-operated communication device.
5. The method as in claim 4 further comprising: generating a query from the mobile communication device to the second wireless access point, the query including a request for identities of different private wireless network service providers supported by the second wireless access point; and at the mobile communication device, receiving a response to the query, the response indicating the different private wireless network service providers supported by the second wireless access point.
4. The method as in claim 3 further comprising: generating a query to the second wireless access point, the query including a request of identities of different private wireless network service providers supported by the second wireless access point; and receiving a response to the query, the response indicating the different private wireless network service providers supported by the second wireless access point.
8. The method as in claim 1, wherein connecting the mobile communication device to the second wireless access point includes: obtaining a session identifier value associated with the wireless connection between the mobile communication device and the first wireless access point; and forwarding the session identifier value to the second wireless access point, the second wireless access point in communication with an authentication server that verifies the session identifier value.
6. The method as in claim 1, wherein utilizing the stored security information further comprises: obtaining a session identifier value, the session identifier value assigned to the first communication session between the user-operated communication device and the first wireless access point; and forwarding the session identifier value from the user-operated communication device to the second wireless access point, forwarding of the session identifier value establishing the second communication session, the second wireless access point in communication with an authentication server that verifies the session identifier value.
9. The method as in claim 8, wherein connecting the mobile communication device to the second wireless access point includes: establishing a communication link between the mobile communication device and the second wireless access point subsequent to the authentication server performing authentication using the session identifier value.
7. The method as in claim 6, wherein utilizing the stored security information further comprises: establishing the second communication session between the user-operated communication device and the second wireless access point subsequent to the authentication server performing authentication of the user-operated communication device using the session identifier value, the session identifier value derived from the stored security information, which was previously used to wirelessly connect the user-operated communication device to the first wireless access point.
10. The method as in claim 9, wherein the session identifier value is derived from security information used to wirelessly connect the mobile communication device to the first wireless access point.
7. The method as in claim 6, wherein utilizing the stored security information further comprises: establishing the second communication session between the user-operated communication device and the second wireless access point subsequent to the authentication server performing authentication of the user-operated communication device using the session identifier value, the session identifier value derived from the stored security information, which was previously used to wirelessly connect the user-operated communication device to the first wireless access point.
11. A system comprising:  a mobile communication device operative to: via security information, establish a wireless connection between a mobile communication device and a first wireless access point associated with a first wireless network service provider; detect presence of a second wireless access point associated with a second private wireless network service provider; and via the security information, connect the mobile communication device to the second wireless access point associated with the second wireless network service provider.

1. A method comprising: via computer processing hardware in a user-operated communication device operated in a wireless network, performing operations of: storing security information generated during an association in which the user-operated communication device establishes a first communication session between the user-operated communication device and a first wireless access point in the wireless network, the first wireless access point operated by a first private wireless network service provider; identifying presence of a second wireless access point operated by a second private wireless network service provider; and utilizing the stored security information, which was previously used to connect the user-operated communication device to the first wireless access point, to wirelessly connect the user-operated communication device to the second wireless access point via a second communication session
13. The system as in claim 11, wherein the mobile communication device is further operative to: via communications from the second wireless access point, detect that the second private wireless network service provider provides wireless access to 30 subscribers of the first private wireless network service provider.
2. The method as in claim 1, wherein identifying presence of the second wireless access point includes: at the user-operated communication device, receiving notification from the second wireless access point, the notification indicating that the second private wireless network service provider provides wireless access to subscribers of the first private wireless network service provider.
14. The system as in claim 11, wherein the mobile communication device is further operative to: prior to connecting the mobile communication device to the second wireless access point, receive a message from the second wireless access point, the message indicating that the second wireless access point provides services on behalf of the first private wireless network service provider, the message indicating an identity and availability of the second wireless access point; and via the received message, detect that the second wireless access point is
available to provide wireless connectivity to the mobile communication device.
3. The method as in claim 1 further comprising: receiving a message from the second wireless access point, the message indicating that the second wireless access point provides services on behalf of the second private wireless network service provider, the message indicating an identity and availability of the second wireless access point; and processing the received message to identify that the second wireless access point is available to provide wireless connectivity to the user-operated communication device.
15. The system as in claim 14, wherein the mobile communication device is further operative to: generate a query from the mobile communication device to the second wireless access point, the query including a request for identities of different private wireless network service providers supported by the second wireless access point; and at the mobile communication device, receive a response to the query, the response indicating the different private wireless network service providers supported by the second wireless access point.
4. The method as in claim 3 further comprising: generating a query to the second wireless access point, the query including a request of identities of different private wireless network service providers supported by the second wireless access point; and receiving a response to the query, the response indicating the different private wireless network service providers supported by the second wireless access point.
18. The system as in claim 11, wherein the mobile communication device is further operative to: obtain a session identifier value associated with the wireless connection 5 between the mobile communication device and the first wireless access point; and forward the session identifier value to the second wireless access point, the second wireless access point in communication with an authentication server that verifies the session identifier value.
6. The method as in claim 1, wherein utilizing the stored security information further comprises: obtaining a session identifier value, the session identifier value assigned to the first communication session between the user-operated communication device and the first wireless access point; and forwarding the session identifier value from the user-operated communication device to the second wireless access point, forwarding of the session identifier value establishing the second communication session, the second wireless access point in communication with an authentication server that verifies the session identifier value.
19. The system as in claim 18, wherein the mobile communication device is further operative to: establish a communication link between the mobile communication device and the second wireless access point subsequent to the authentication server performing authentication using the session identifier value.
7. The method as in claim 6, wherein utilizing the stored security information further comprises: establishing the second communication session between the user-operated communication device and the second wireless access point subsequent to the authentication server performing authentication of the user-operated communication device using the session identifier value, the session identifier value derived from the stored security information, which was previously used to wirelessly connect the user-operated communication device to the first wireless access point.
20. The system as in claim 19, wherein the session identifier value is derived from security information used to wirelessly connect the mobile communication device to the first wireless access point.
7. The method as in claim 6, wherein utilizing the stored security information further comprises: establishing the second communication session between the user-operated communication device and the second wireless access point subsequent to the authentication server performing authentication of the user-operated communication device using the session identifier value, the session identifier value derived from the stored security information, which was previously used to wirelessly connect the user-operated communication device to the first wireless access point.
21. In a wireless network providing first wireless network services from a first wireless access point associated with a first private wireless network service provider and second wireless services from a second wireless access point associated with a second private wireless network service provider, a method comprising:
 transmitting wireless communications indicating presence of the second wireless access point; receiving a request from the communication device to establish a wireless connection with the second wireless access point; and from the second wireless access point, communicating with an authentication server operated by the first private wireless network service provider to verify prior authentication of the communication device for use of the second wireless access point by the communication device.
22. In a wireless network providing first wireless services from a first wireless access point associated with a first private wireless network service provider and second wireless services from a second wireless access point associated with a second private wireless network service provider, a method comprising: via computer processing hardware associated with the second wireless access point operated in the wireless network, performing operations of: transmitting wireless communications from the second wireless access point, the wireless communications indicating presence of the second wireless access point; receiving a request from a communication device to establish a wireless connection with the second wireless access point; from the second wireless access point, communicating with an authentication server operated by the first private wireless network service provider to verify prior authentication of the communication device for use of the second wireless access point by the communication device; associated with the first private wireless network service provider…
24. The method as in claim 21, wherein communicating with the authentication server
further comprises: forwarding a message on behalf of the communication device to the authentication server operated by the first private wireless network service provider, the message including an identity of the communication device, the message indicating that the communication device requests to establish a connection with the second wireless access point; forwarding a challenge generated by and received from the authentication server to the communication device.
22…wherein communicating with the authentication server further comprises: i) forwarding a message on behalf of the communication device to the authentication server operated by the first private wireless network service provider, the message including an identity of the communication device, the message indicating that the communication device requests to establish a connection with the second wireless access point; ii) forwarding a challenge generated by and received from the authentication server to the communication device; the method further comprising: receiving a challenge response from the communication device, the challenge response including a session identifier value produced by the communication device, the communication device producing the session identifier value from the security information previously used by the communication device to establish a wireless connection with the first wireless access point associated with the first private wireless network service provider.
25. The method as in claim 24 further comprising:
 receiving a challenge response from the communication device, the challenge response including a session identifier value produced by the communication device, the communication device producing the session identifier value from the security information previously used by the communication device to establish a wireless connection with the first wireless access point associated with the first private wireless network service provider.
22…receiving a challenge response from the communication device, the challenge response including a session identifier value produced by the communication device, the communication device producing the session identifier value from the security information previously used by the communication device to establish a wireless connection with the first wireless access point associated with the first private wireless network service provider.
26. Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, causing the computer processor hardware to: provide security information to establish a wireless connection between a mobile communication device and a first wireless access point associated with a first wireless network service provider; identify presence of a second wireless access point associated with a second private wireless network service provider; and 10 via the security information, connect the mobile communication device to the second wireless access point associated with the second wireless network service provider.
25. Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: store security information generated during an association in which user-operated communication device establishes a first communication session between the user-operated communication device and a first wireless access point in the wireless network, the first wireless access point operated by a first private wireless network service provider; identify presence of a second wireless access point operated by a second private wireless network service provider; and utilize the stored security information, which was previously used to connect the user-operated communication device to the first wireless access point, to wirelessly connect the user-operated communication device to the second wireless access point via a second communication session; 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-14, 17-23, 26  are rejected under 35 U.S.C. 103 as being unpatentable over Hoggan (US 2015/0264051) in view of McCann et al. (US 2013/0301607), hereinafter referred to as McCann.
Regarding claim 1,  Hoggan teaches a method comprising: 
via security information, establishing a wireless connection between a  mobile communication device and a first wireless access point associated with a first wireless network service provider (Fig 1 and [0019], notice 1st AP and 1st service provider; A; and [0018] describes the client device providing security information needed by the service provider to communicate) 
identifying presence of a second wireless access point associated with a second private wireless network service provider (Fig 1 and [0017] shows that a list of more than one provider can be available and provided to the mobile device; [0011] shows that the service provider may be any type of service provider, not limited, which would include “private”). 
Hoggan does not specifically teach via the security information, connecting the mobile communication device  to the second wireless access point associated with the second wireless network service provider.
McCann teaches via the security information, connecting the mobile communication device  to the second wireless access point associated with the second wireless network service provider ([0048] shows using prior security association to quickly transition and connect to ESS2; [0033]-[0034] shows different private networks; a key K value (separate from the Kid) is generated upon association (fig 7, 708 and [0062] “The association message exchange may occur between the mobile device 114 and the EAS 302 resulting in the generation of the key K value”; This association is not only to the EAS, but the
AP/ESS used for access. Fig 8 goes on to show authenticating a mobile device at a second AP and second ESS (where fig 7 is a first ESS and first AP). [0064] shows that the key K generated in fig 7 and is used for expedited authentication to a second AP in step 808 of fig 8.) ).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication scheme of Hoggan, as taught by McCann, since such a modification would allow for expedited transitions from network to another and reduce signaling overhead (McCann [0001] and [0016]).

Regarding claim 2, 12, Hoggan does not specifically teach acquiring the security information during authentication of the mobile  communication device during establishing of the wireless connection between the mobile communication device and the first wireless access point 
McCann teaches acquiring the security information during authentication of the mobile  communication device during establishing of the wireless connection between the mobile communication device and the first wireless access point ([0062] shows initial association process which includes the mobile acquiring keys and other info from the AP/EAS).
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 3, 13, Hoggan does not specifically teach via communications from the second wireless access point, detecting that  the second private wireless network service provider provides wireless access to subscribers of the first private wireless network service provider. 
	McCann teaches via communications from the second wireless access point, detecting that  the second private wireless network service provider provides wireless access to subscribers of the first private wireless network service provider (Fig 4, notice both ESS networks share the same Kid, where the shared Kid indicates to the mobile that both networks provides service to the mobile using the same key; Fig 8 is the 2nd AP advertising ESS and Kid for wireless access).
The motivation is the same as provided in the rejection of claim 1.
 
Regarding claim 4, 14, Hoggan does not specifically disclose prior to connecting the mobile communication device to the second wireless access point, receiving a message from the second wireless access point, the message indicating that the second wireless access point provides services on behalf of the first private wireless network service provider, the message indicating an identity and availability of the second wireless access point; and via the received message, detecting that the second wireless access point is available to provide wireless connectivity to the mobile communication device
McCann teaches prior to connecting the mobile communication device to the second wireless access point, receiving a message from the second wireless access point (Fig 8 and related description shows what happens prior to connecting the mobile device to the second AP, which involves the exchange of messages), 
the message indicating that the second wireless access point provides services on behalf of the first private wireless network service provider  ([0048] shows using prior security association to quickly transition and connect to ESS2), 
the message indicating an identity and availability of the second wireless access point ([0064] notice receiving at the mobile device a message with the ID of ESS and Kid when mobile comes into range of AP2, where the message itself can be considered an indication of availability) ; and 
via the received message, detecting that the second wireless access point is available to provide wireless connectivity to the mobile communication device  ([0064] notice receiving at the mobile device a message with the ID of ESS and Kid when mobile comes into range of AP2; [0064] is a description of fig 8, where the steps in fig 8 are prior to connection to the 2nd AP 104) .
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 7, 17, The combined teachings do not specifically teach wherein the security information is acquired by the mobile communication device during authentication of the mobile communication device with the first wireless access point; and wherein connecting the mobile communication device to the second wireless access point includes: communicating the acquired security information to the second wireless access point. 
McCann teaches wherein the security information is acquired by the mobile communication device during authentication of the mobile communication device with the first wireless access point (Fig 7 shows association messages between mobile device and first AP 104, where the key Kid is communicated to the mobile device in messages 702 and 706); and 
wherein connecting the mobile communication device to the second wireless access point includes: communicating the acquired security information to the second wireless access point ([0063]-[0064] shows initialization between a second AP 104 and EAS 302, where first and second AP are associated with the same EAS 302. The initialization involves the AP and EAS communicating so that the AP obtains K and Kid). 
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 8, 18, Hoggan does not specifically teach wherein connecting the mobile communication device to the second wireless access point includes: obtaining a session identifier value associated with the wireless connection between the mobile communication device and the first wireless access point; and  forwarding the session identifier value to the second wireless access point, the second wireless access point in communication with an authentication server that verifies the session identifier value.
McCann teaches wherein connecting the mobile communication device to the second wireless access point includes: obtaining a session identifier value associated with the wireless connection between the mobile communication device and the first wireless access point ([0062] and fig 7 shows Kid and K being obtained by the EAS); and 
forwarding the session identifier value to the second wireless access point, the second wireless access point in communication with an authentication server that verifies the session identifier value ([0064] and Fig 8 shows the EAS sending the K and Kid in the initialization message 802 sent to the second AP).
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 9, 19, Hoggan does not specifically teach wherein connecting the mobile communication device to the second wireless access point includes: establishing a communication link between the mobile communication device and the second wireless access point subsequent to the authentication server performing authentication using the session identifier value.
McCann teaches wherein connecting the mobile communication device to the second wireless access point includes: establishing a communication link between the mobile communication device and the second wireless access point (Fig 7 and related description shows authentication using K and Kid) subsequent to the authentication server performing authentication using the session identifier value (Fig 8 shows that a communication is established a with the second AP after the authentication takes place from fig 7, where this communication to the second AP requires a communication link).
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 10, 20, Hoggan does not specifically teach wherein the session identifier value is derived from security information used to wirelessly connect the mobile communication device to the first wireless access point.
	McCann teaches wherein the session identifier value is derived from security information used to wirelessly connect the mobile communication device to the first wireless access point (If the key is considered a session ID value, [0065] shows that the key K can be derived from various security information such as Kid and appropriate Nonces).
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 11,  Hoggan teaches a system comprising: 
A mobile communication device (fig 1 shows client device) operative to:
via security information, establish a wireless connection between a  mobile communication device and a first wireless access point associated with a first wireless network service provider (Fig 1 and [0019], notice 1st AP and 1st service provider; A; and [0018] describes the client device providing security information needed by the service provider) 
detect presence of a second wireless access point associated with a second private wireless network service provider (Fig 1 and [0017] shows that a list of more than one provider can be available and provided to the mobile device; [0011] shows that the service provider ma be any type of service provider, not limited); and 
Hoggan does not specifically teach via the security information, connect the mobile communication device  to the second wireless access point associated with the second wireless network service provider.
McCann teaches via the security information, connect the mobile communication device  to the second wireless access point associated with the second wireless network service provider ([0048] shows using prior security association to quickly transition and connect to ESS2; [0033]-[0034] shows different private networks; a key K value (separate from the Kid) is generated upon association (fig 7, 708 and [0062] “The association message exchange may occur between the mobile device 114 and the EAS 302 resulting in the generation of the key K value”; This association is not only to the EAS, but the
AP/ESS used for access. Fig 8 goes on to show authenticating a mobile device at a second AP and second ESS (where fig 7 is a first ESS and first AP). [0064] shows that the key K generated in fig 7 and is used for expedited authentication to a second AP in step 808 of fig 8.) ).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication scheme of Hoggan, as taught by McCann, since such a modification would allow for expedited transitions from network to another and reduce signaling overhead (McCann [0001] and [0016]).

Regarding claim 21, Hoggan teaches in a wireless network providing first wireless network services from a first wireless access point associated with a first private wireless network service provider and second wireless services from a second wireless access point associated with a second private wireless network service provider, a method comprising: 
transmitting wireless communications indicating presence of the second wireless access point ([0017] shows the AP returning a message in response to an ANQP query, where the response message includes availability information; and [0021] shows advertising from the AP, availability of service providers to the mobile device);
receiving a request from the communication device to establish a wireless connection with the second wireless access point ([0017] shows the AP returning a message in response to an ANQP query, where the response message includes availability information; 
Hoggan does not specifically teach from the second wireless access point, communicating with an  authentication server operated by the first private wireless network service provider to verify prior authentication of the communication device for use of the second wireless access point by the communication device.
McCann teaches from the second wireless access point, communicating with an  authentication server (Fig 8 shows second AP initializing with the EAS) operated by the first private wireless network service provider (Fig 7 shows the first AP in communication with the EAS, which can be interpreted as operated by) to verify prior authentication of the communication device for use of the second wireless access point by the communication device ([0048] shows using prior security association to quickly transition and connect to ESS2; [0033]-[0034] shows different private networks; a key K value (separate from the Kid) is generated upon association (fig 7, 708 and [0062] “The association message exchange may occur between the mobile device 114 and the EAS 302 resulting in the generation of the key K value”; This association is not only to the EAS, but the AP/ESS used for access. Fig 8 goes on to show authenticating a mobile device at a second AP and second ESS (where fig 7 is a first ESS and first AP). [0064] shows that the key K generated in fig 7 and is used for expedited authentication to a second AP in step 808 of fig 8.) )
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication scheme of Hoggan, as taught by McCann, since such a modification would allow for expedited transitions from network to another and reduce signaling overhead (McCann [0001] and [0016]).

Regarding claim 22, The combined teachings of Hoggan and McCann and in particular McCann teaches:
wherein the wireless communications further indicate that the second wireless access point supports wireless connectivity for subscribers of the second private wireless network service provider ([0021] the access point advertising various service providers available through the access point; As additional support, McCann shows advertising Kid, which can service as an indication of a availability for wireless connectivity).

Regarding claim 23, Hoggan does not specifically teach receiving the request in response to the communication device detecting that the second private wireless network service provider is: 1) a partner with the first private wireless network service provider and ii) provides wireless access to subscribers of the first private wireless network service provider.
McCann teaches receiving the request in response to the communication device detecting that the second private wireless network service provider ([0064] shows the advertisement message may be performed using a probe request and response) is: 
1) a partner with the first private wireless network service provider ([0064] shows that the mobile device receives the ESS and Kid and knows that expedited authentication is possible, which is an indication that the second AP is using the same Kid as the first AP) and 
ii) provides wireless access to subscribers of the first private wireless network service provider (Fig 8 shows that the mobile devices that were previously connected to the first AP in fig 7, can now wireless connect to the service provider of the second AP).
The motivation is the same as provided in the rejection of claim 21.

Regarding claim 26, Hogan teaches computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware ([0012] shows CRM), causing the computer processor hardware to: 
provide security information to establish a wireless connection between a  mobile communication device and a first wireless access point associated with a first wireless network service provider (Fig 1 and [0019], notice 1st AP and 1st service provider; A; and [0018] describes the client device providing security information needed by the service provider to communicate) 
identifying presence of a second wireless access point associated with a second private wireless network service provider (Fig 1 and [0017] shows that a list of more than one provider can be available and provided to the mobile device; [0011] shows that the service provider may be any type of service provider, not limited, which would include “private”). 
Hoggan does not specifically teach via the security information, connecting the mobile communication device  to the second wireless access point associated with the second wireless network service provider.
McCann teaches via the security information, connecting the mobile communication device  to the second wireless access point associated with the second wireless network service provider ([0048] shows using prior security association to quickly transition and connect to ESS2; [0033]-[0034] shows different private networks; a key K value (separate from the Kid) is generated upon association (fig 7, 708 and [0062] “The association message exchange may occur between the mobile device 114 and the EAS 302 resulting in the generation of the key K value”; This association is not only to the EAS, but the
AP/ESS used for access. Fig 8 goes on to show authenticating a mobile device at a second AP and second ESS (where fig 7 is a first ESS and first AP). [0064] shows that the key K generated in fig 7 and is used for expedited authentication to a second AP in step 808 of fig 8.) ).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication scheme of Hoggan, as taught by McCann, since such a modification would allow for expedited transitions from network to another and reduce signaling overhead (McCann [0001] and [0016]).

Claims 5, 6, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoggan-McCann in further view of Xu et al. (US 2015/0373579), hereinafter referred to as Xu.
Regarding claim 5, 15, The combined teachings do not specifically teach generating a query from the mobile communication device to the second wireless access point, the query including a request for identities of different private wireless network service providers supported by the second wireless access point; and at the mobile communication device, receiving a response to the query, the response indicating the different private wireless network service providers supported by the second wireless access point. 
Xu teaches generating a query from the mobile communication device to the second wireless access point, the query including a request for identities of different private wireless network service providers supported by the second wireless access point ([0038] notice device querying a wireless A of its capabilities and supported service providers before associating); and 
at the mobile communication device, receiving a response to the query, the response indicating the different private wireless network service providers supported by the second wireless access point ([0038] notice device querying a wireless A of its capabilities and supported service providers before associating and a response message from the AP including the list of SPs). 
It would have been obvious to one of the ordinary skill in the art at the time of the invention was disclosed to modify the combined teachings of Hoggan-McCann, as taught by Xu, since such a modification would give the mobile device a more informed decision of the supported services that the AP supports before connecting.

Regarding claim 6, 16, The combined teachings do not specifically teach wherein the response to the query includes an identity of the second wireless access point.
Xu teaches wherein the response to the query includes an identity of the second wireless access point ([0053] shows the subscriber station can choose from Aps 320A or 320B).
It would have been obvious to one of the ordinary skill in the art at the time of the invention was disclosed to modify the combined teachings of Hoggan-McCann, as taught by Xu, since such a modification would give the mobile device a more informed decision of the supported services that the AP supports before connecting.

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoggan (US 2015/0264051) in view of McCann et al. (US 2013/0301607), hereinafter referred to as McCann, in further view of Lai US (20110055561).
Regarding claim 24, Hoggan does not specifically teach wherein communicating with the authentication server further comprises: forwarding a message on behalf of the communication device to the authentication server operated by the first private wireless network service provider, the message including an identity of the communication device, the message indicating that the communication device requests to establish a connection with the second wireless access point; forwarding a challenge generated by and received from the authentication server to the communication device.
Lai teaches wherein communicating with the authentication server further comprises: forwarding a message on behalf of the communication device to the authentication server operated by the first private wireless network service provider (Fig 2, notice user terminal sending Auth request to AP, and AP forwarding this message to Auth server), the message including an identity of the communication device, the message indicating that the communication device requests to establish a connection with the second wireless access point ([0028] shows the contents of this message, which includes user cert and user number); forwarding a challenge generated by and received from the authentication server to the communication device (Fig 3 shows a challenge being sent from AP to user terminal).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Lai, since such a modification would ensure the security of messages according to [0022] of Lai.


Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25 would be allowable if rewritten over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: receiving a challenge response from the communication device, the challenge response including a session identifier value produced by the communication device, the communication device producing the session identifier value from the security information previously used by the communication device to establish a wireless connection with the first wireless access point associated with the first private wireless network service provider, as substantially recited in dependent claims 25. These limitations in combination with the remaining limitations of the preceding claims, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, McCann shows using prior authentication keys to allow access to an AP of a different service provider. However, McCann fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US2005/0220048) which shows in [0010]-[0020] a first AP in a first service areas sending authentication info about a mobile node that currently belongs to it, to another AP in a second service area. Lee goes on to show that the authentication info that was send is used by the another AP in the second network to quickly switch a mobile node from one service areas to another. 
The examiner would also like to highlight Gomi (US 2009/0055904) which shows in [0017]-[0018] a terminal of a first service provider authenticating a user, providing the authentication information to a distribution system, and when the user  accesses a terminal of a second service provider, the distribution system access the authentication info from the distribution system in order to reduce the amount of times that the service providers are required to authenticate the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411